Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Darrell Hollis, Reg. No. 26,738 on 03/04/2021.

Please replace the following paragraphs of the specification as follows:

Paragraph in page 10, lines 1-12
Optionally, the gateway service node provides new data elements to the smart contract, obtained from external servers 

Paragraph in page 10 lines 25 – page 11, line 2
However, the potential growth of blockchain technologies is limited by the amount of memory resources that are available for use by blockchain storage system (optionally the smart contracts and/or dApps) to store data. The amount of memory resource may be a predefined global amount, which cannot be increased. For example, RAM on the EOS blockchain is capped at 64 gigabytes (Gb). The finite memory resources are designated for dedicated use by the blockchain storage system (optionally by the smart contracts stored therein). Remaining finite memory resource becomes increasingly 

Paragraph in page 18, lines 18-27
* Client terminal 110, which stores code of a dApp 112 that communicates with blockchain storage system 122, optionally with smart contract 104 of blockchain 106. A front end portion of dApp 112 may be implemented, for example, as a graphic user (not shown in Fig. 1) 

Paragraph in page 18, line 28 – page 19, line 9
* VSP node(s) 118 (also referred to herein as gateway service nodes) stores software interface 


The following claims had been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
			
1. (Currently Amended) A system for managing a limited allocated memory resource (LAMR) storing data used by a smart contract code of a plurality of smart contracts of a LAMR-based blockchain dataset stored in a blockchain storage system, wherein the LAMR defines storage space for storing data for each of the plurality of smart contracts, the system comprising:
at least one hardware processor of the blockchain storage system executing a code for:
receiving, from a client terminal by a gateway service node, a request for performing at least one action by the smart contract code stored in the blockchain storage system, wherein the gateway service node acts as a proxy for the blockchain storage system;
simulating, by the gateway service node, the request to perform the at least one action to determine whether the smart contract code requires data for performing the at least one action;
based on the simulation that performing the at least one action requires data, the data for execution of the at least one action in the [a] LAMR of a blockchain storage system
when the requested data is not found in the LAMR by the blockchain storage system, providing by the blockchain storage system to the gateway service node, an indication that the requested data is not found in the LAMR, wherein in response to the indication the gateway service node acquires a cryptographic proof of the requested data from the LAMR of the blockchain storage system;
wherein the cryptographic proof is used by the gateway service node for acquiring a copy of the requested data from a virtual allocated memory resource (VAMR);
providing the copy of the requested data to the blockchain storage system;
storing, by the blockchain storage system, the copy of the requested data in the LAMR for performing the at least one action by the blockchain storage system using the stored copy, the performance of the at least one action updates the stored copy in the LAMR;
performing, by the smart contract code, the at least one action using the stored copy to produce an updated stored copy;
replacing, by the blockchain storage system, the cryptographic proof with a new cryptographic proof created by processing the updated stored copy in the LAMR; and
providing, the updated copy by the blockchain storage system to the gateway storage system, for storing the updated stored copy in the VAMR.

2.    (Canceled).

3.    (Previously Amended) The system according to claim [2] 1, wherein the at least one action is simulated by running the smart contract code of the blockchain associated with the at least one action and that stores data on the VAMR, wherein the smart contract code is stored on the blockchain storage system.

4.    (Original) The system according to claim 1, further comprising: 
transmitting a request to a gateway service node, by the smart contract code of the LAMR, to obtain at least one new data element,
wherein the gateway service node requests the at least one new data element from a plurality of external servers,
wherein each of the plurality of external servers independently obtains a respective at least one new data element, and signs the respective at least one new data element with a respective private key of the respective external server to create a respective signature,
when a consensus of a predefined number of the plurality of external servers obtaining a same value for the respective at least one new data element is reached, the at least one new data element and associated signature of each of the external servers of the consensus is provided to the smart contract of the LAMR, and further comprising:
verifying the consensus and associated signatures by the smart contract of the LAMR.

5.    (Original) The system according to claim 4, wherein the request to obtain the at least one new data element is triggered by the performance of the at least one action, wherein the at least one new data element updates the stored copy in the LAMR.

6. (Original) The system according to claim 5, further comprising: 
replacing the cryptographic proof with a new cryptographic proof created by processing the stored copy updated with the at least one data element stored in the LAMR; and
storing the copy updated with the at least one new data element in the VAMR.

7.    (Original) The system according to claim 4, wherein the at least new data element is at least one member selected from the group consisting of: 
data that varies with time, a random number, a data element randomly selected from a set of data elements, and data obtained from another blockchain dataset.

8.    (Original) The system according to claim 1, further comprising: 
transmitting a request to a gateway service node, by the smart contract
code of the LAMR, to perform an external service on an external server; and
wherein the gateway service node generates instructions for execution of the request to perform the external service on the external server.

9.    (Original) The system according to claim 8, wherein the at least one action is 

10.    (Original) The system according to claim 1, further comprising at least one of flagging for overwrite and deleting the updated copy of the requested data stored in the LAMR, after storing the updated stored copy in the VAMR.

11.    (Original) The system according to claim 10, wherein the at least one of flagging for overwrite and deleting is performed after a predefined time interval has elapsed without receiving another request for identifying the updated copy of the requested data stored in the LAMR for execution of another at least one action.

12.    (Original) The system of claim 1, wherein the blockchain storage system defines the LAMR as having a predefined fixed amount of global memory resources for use by all smart contract codes stored on the blockchain storage system.

13.    (Original) The system of claim 1, wherein the VAMR is expandable by inclusion of additional storage devices.

14.    (Original) The system of claim 1, wherein the VAMR is implemented as off-line storage.



16.    (Original) The system of claim 1, wherein the cryptographic proof is stored in a cryptographic signature repository stored on the LAMR, the cryptographic signature repository stores a cryptographic signature computed for each of a plurality of data for execution of at least one action by the blockchain storage system.

17.    (Original) The system of claim 1, wherein the request is received from a server over a network, the server creates the request in response to instructions received via a software interface from a distributed application (dApp) associated with the blockchain storage system accessed by a network connected client terminal.

18.    (Original) The system according to claim 1, wherein the data for execution of the at least one action is selected from the group consisting of: 
code components of a smart contract code stored on the blockchain storage system, a temporary cache used by the blockchain storage system for reading data and writing new data, cryptographic keys, states of the smart contract, state of a dApp, network addresses, and account information of users of a dApp associated with the blockchain storage system.

19.    (Previously Amended) The system according to claim 1, wherein the data is for execution of at least one action by the smart contract code stored on the blockchain 

20.    (Original) The system according to claim 1, wherein the cryptographic proof is validated against a cryptographic signature of the requested data stored on the VAMR for acquiring the copy of the requested data from the VAMR.

21.    (Original) The system according to claim 1, further comprising a VAMR token storage dataset storing an amount of VAMR tokens in association with the blockchain storage system, the VAMR tokens defining an amount of storage space of the VAMR available to the blockchain storage system.

22.    (Previously Amended) The system according to claim 21, wherein the VAMR tokens define the amount of storage space available to each smart contract of the plurality of smart contracts stored on the blockchain storage system for storage of data for execution of at least one action and for storing the updated stored copy.

23.    (Original) The system according to claim 1, further comprising storing the new cryptographic proof in the VAMR in association with the updated stored copy stored in the VAMR.

24.    (Original) The system according to claim 23, wherein the updated stored copy and new cryptographic proof are added as a new block of the blockchain storage system, and distributing an indication of the new block over the network to other nodes 

25.    (Original) The system according to claim 1, wherein the at least one action comprises a transaction, and the updated stored copy comprises a record of the transaction including details of the transaction.

26.    (Original) The system according to claim 1, further comprising:
computing an amount of storage space required for storing the data for
execution of at least one action in the LAMR,
identifying at least one of: an amount of vacant space in the LAMR, and the amount of storage space of the LAMR associated with a flag indicative of overwrite permission, and
copying the data for execution of at least one action to at least one of the vacant space and overwriting existing data of the LAMR associated with the flag indicative of overwrite permission.

27.    (Original) The system according to claim 1, further comprising providing to a server over a network, an indication of successful execution of the at least one action and successful update of the stored copy.

28.    (Currently Amended) A computer implemented method for managing a limited allocated memory resource (LAMR) storing data used by smart contract of a plurality of smart contracts of a LAMR-based blockchain dataset stored in a blockchain storage system, wherein the LAMR defines storage space for storing data for each of the plurality of smart contracts, the computer implemented method comprising:
receiving, from a client terminal by a gateway service node, a request for performing at least one action by the smart contract code stored in the blockchain storage system, wherein the gateway service node acts as a proxy for the blockchain storage system;
simulating, by the gateway service node, the request to perform the at least one action to determine whether the smart contract code requires data for performing the at least one action;
based on the simulation that performing the at least one action requires data, providing, by a gateway service node to the blockchain storage system, a request to identify data for execution of the at least one action in the [a] LAMR of a blockchain storage system
when the requested data is not found in the LAMR by the blockchain storage system, providing by the blockchain storage system to the gateway service node, an indication that the requested data is not found in the LAMR, wherein in response to the indication the gateway service node acquires a cryptographic proof of the requested data from the LAMR of the blockchain storage system;
wherein the cryptographic proof is used by the gateway service node for acquiring a copy of the requested data from a virtual allocated memory resource 
providing the copy of the requested data to the blockchain storage system;
storing, by the blockchain storage system, the copy of the requested data in the LAMR for performing the at least one action by the blockchain storage system using the stored copy, the performance of the at least one action updates the stored copy in the LAMR;
performing, by the smart contract code, the at least one action using the stored copy to produce an updated stored copy;
replacing, by the blockchain storage system, the cryptographic proof with a new cryptographic proof created by processing the updated stored copy in the LAMR; and
providing, the updated copy by the blockchain storage system to the gateway storage system, for storing the updated stored copy in the VAMR.

29. (Currently Amended) A computer program product for managing a limited allocated memory resource (LAMR) storing data used by smart contract of a plurality of smart contracts of a LAMR-based blockchain dataset stored in a blockchain storage system, wherein the LAMR defines storage space for storing data for each of the plurality of smart contracts, the computer program product comprising:
a non-transitory memory stored thereon code for execution by at least one hardware processor of the blockchain storage system, the code including instructions for:
receiving, from a client terminal by a gateway service node, a request for performing at least one action by the smart contract code stored in the blockchain storage system, wherein the gateway service node acts as a proxy for the blockchain storage system;
simulating, by the gateway service node, the request to perform the at least one action to determine whether the smart contract code requires data for performing the at least one action;
based on the simulation that performing the at least one action requires data, providing, by a gateway service node to the blockchain storage system, a request to identify the data for execution of the at least one action in the [a] LAMR of a blockchain storage system
when the requested data is not found in the LAMR by the blockchain storage system, providing by the blockchain storage system to the gateway service node, an indication that the requested data is not found in the LAMR, wherein in response to the indication the gateway service node acquires a cryptographic proof of the requested data from the LAMR of the blockchain storage system;
wherein the cryptographic proof is used by the gateway service node for acquiring a copy of the requested data from a virtual allocated memory resource (VAMR);
providing the copy of the requested data to the blockchain storage system;
storing, by the blockchain storage system, the copy of the requested data in the LAMR for performing the at least one action by the blockchain storage system using the stored copy, the performance of the at least one action updates the stored copy in the LAMR;
performing, by the smart contract code, the at least one action using the stored copy to produce an updated stored copy;
replacing, by the blockchain storage system, the cryptographic proof with a new cryptographic proof created by processing the updated stored copy in the LAMR; and
providing, the updated copy by the blockchain storage system to the gateway storage system, for storing the updated stored copy in the VAMR.

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 3-29 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 28 and 29 are the combination of limitations of: receiving, from a client terminal by a gateway service node, a request for performing at least one action by the smart contract code stored in the blockchain storage system, wherein the gateway service node acts as a proxy for the blockchain storage system; simulating, by the gateway service node, the request to perform the at least one action to determine whether the smart contract code requires data for performing the at least one action; based on the simulation that performing the at least one action requires data, providing, by a gateway service node to the blockchain storage system, a request to identify the data for execution of the at least one action in the LAMR of a blockchain storage system; when the requested data is not found in the LAMR by the blockchain storage system, providing by the blockchain storage system to the gateway service node, an indication that the requested data is not found in the LAMR, wherein in response to the indication the gateway service node acquires a cryptographic proof of the requested data from the LAMR of the blockchain storage system; wherein the cryptographic proof is used by the gateway service node for acquiring a copy of the requested data from a virtual allocated memory resource (VAMR); providing the copy of the requested data to the blockchain storage system;
storing, by the blockchain storage system, the copy of the requested data in the LAMR for performing the at least one action by the blockchain storage system using the stored copy, the performance of the at least one action updates the stored copy in the LAMR; performing, by the smart contract code, the at least one action using the stored copy to produce an updated stored copy; replacing, by the blockchain storage system, the cryptographic proof with a new cryptographic proof created by processing the updated stored copy in the LAMR; and providing, the updated copy by the blockchain storage system to the gateway storage system, for storing the updated stored copy in the VAMR, not contemplated in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195